DETAILED ACTION
                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (US Publication No. 2018/0166429) in view of Xu et al (US Publication No. 2018/0190712).
Regarding claim 1, Chong discloses a display panel, comprising: a bonding substrate Fig 4A, 102 with driving circuits Fig 4A, 110 and a plurality of paired bonding electrodes Fig 4A, 116 thereon; a plurality of GaN light emitting diode chips Fig 4A, 140 electrically fastening to the plurality of paired bonding electrodes respectively ¶0025; a light conversion layer ¶0036, patterned as a plurality of regions suitable covering the plurality of GaN light emitting diode chips respectively Fig 4A. Chong discloses all the limitations except for the color definition layer. 
Whereas Xu discloses a plurality of GAN light emitting diode chips ¶0021-0022; a light conversion layer  Fig 2, 44, patterned as a plurality of region suitable covering the GAN light emitting diode to generate white lights ¶0026 and a patterned color definition layer Fig 2, 45/46/47 on the light conversion layer and aligned to the plurality of GaN light emitting diode chips respectively Fig 2 ¶0026. Chong and Xu are analogous art because they are directed to display device with microLEDs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Chong and incorporate a color filter to improve display brightness and color purity.
Regarding claim 2, Chong discloses wherein the bonding substrate is PCB, silicon, SiC, ceramic, glass, or polyimide ¶0030.
Regarding claim 3, Chong discloses wherein the driving circuit is an active circuit array or a passive circuit array¶0026.
Regarding claim 4, Chong discloses wherein the light conversion layer includes garnet phosphor, KSF phosphor, TriGain phosphor, WCG phosphor, or quantum dot ¶0036.
Regarding claim 5, Xu discloses wherein the color definition layer is a color filter for defining RGB in a pixel ¶0026 Fig 2.
Regarding claim 6, Chong discloses a method for forming a display panel, comprising: providing a sapphire substrate Fig 2D, 250 ¶0041 with a plurality of GaN light emitting diode chips thereon Fig 2D, 240, wherein each of the plurality of GaN light emitting diode chips has a first electrode and a second electrode¶0026 Fig 8B; providing a bonding substrate with driving circuits and a plurality of paired bonding electrodes thereon Fig 4A ¶0047; providing a light conversion layer on the plurality of GaN light emitting diode chips  respectively ¶0036. Chong discloses all the limitations except for the color definition layer. 
Whereas Xu discloses transferring the plurality of GaN light emitting diode chips to the plurality of paired bonding electrodes Fig 9-10 ¶0044-0046; providing a light conversion layer on the plurality of GAN light emitting diode chips respectively to generate white lights ¶0026; and forming a patterned color definition layer on the light conversion layer aligned to the  plurality of GaN light emitting diode chips. Fig 2 ¶0026. Chong and Xu are analogous art because they are directed to display device with microLEDs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Chong and incorporate a color filter to improve display brightness and color purity.
Regarding claim 7, Chong discloses wherein the bonding substrate is PCB, silicon, SiC, ceramic, glass, or polyimide ¶0030.
Regarding claim 8, Chong discloses wherein the driving circuit is an active circuit array or a passive circuit array¶0026.
Regarding claim 9, Chong discloses wherein the light conversion layer includes garnet phosphor, KSF phosphor, TriGain phosphor, WCG phosphor, or quantum dot ¶0036.
Regarding claim 10, Xu discloses wherein the color definition layer is a color filter for defining RGB in a pixel ¶0026 Fig 2.

Claims 11, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (US Publication No. 2017/0358714) in view of Lee et al (US Publication No. 2020/0152694) and Wildeson et al (US Publication No. 2019/0198561).
Regarding claims 11 and 16, Seong discloses a method and display panel, comprising: a sapphire substrate Fig 1B, 110 with a plurality of GaN light emitting diode chip thereon; a patterned first ohmic contact transparent conductive layer electrically connecting to a first conductive type of the plurality of GaN light emitting diode chips ¶0062, 0099; and a patterned second ohmic contact transparent conductive layer electrically connecting to the second conductive type of the plurality of GaN light emitting diode chips¶0062, 0099. Seong discloses all the limitations except the wavelength of the plurality of GaN LED chips and a passivation layer.
Whereas Lee discloses a display panel Fig 1B, 2A, and Fig 7, comprising: a sapphire substrate 100 ¶0034 with a plurality of GaN light emitting diode chips thereon ¶0054, wherein said plurality of GaN light emitting diode chips emits lights with same wavelength ¶0034. Seong and Lee are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Seong and incorporate the teachings of Lee to improve luminance efficiency and/or reliability of light emitting modules. Seong and Lee disclose all the limitations except the passivation layer.
Whereas Wildeson discloses a display panel, comprising: a sapphire substrate ¶0038 with a plurality of GaN light emitting diode chip thereon Fig 1G; a patterned passivation layer Fig 1G, 122, covering the patterned first ohmic conductive layer and the plurality of GaN light emitting diode chips Fig 1G, and exposing a second conductive type of the plurality of GaN light emitting diode chips Fig 1G; and a patterned second ohmic contact layer electrically connecting to the second conductive type of the plurality of GaN light emitting diode chips Fig 1H. Seong and Wildeson are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Seong and incorporate a passivation layer to avoid layer/film damage during subsequent processing.
Regarding claims 15 and 20, Seong discloses a first metal line on the first ohmic contact transparent conductive layer; and a second metal line on the second ohmic contact transparent conductive layer Fig 1B-1C.
Regarding claim 18, Wildeson discloses wherein the color definition layer is a color filter for defining RGB in a pixel ¶0087 Fig 2A.
Regarding claim 19, Wildeson discloses further comprising a step of forming a color definition layer above the plurality of GaN light emitting diode chips after said step of forming a second ohmic contact transparent conductive layer¶0087 Fig 2A.

Claims 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (US Publication No. 2017/0358714) in view of Lee et al (US Publication No. 2020/0152694) and Wildeson et al (US Publication No. 2019/0198561) and in further view of Son et al (US Publication No. 2012/0193670).
Regarding claim 12, Seong and Wildeson disclose all the limitations except the passivation layer components. Whereas Son discloses wherein the patterned passivation layer is mixed with a light conversion material ¶0037. Seong and Son are analogous art because they are directed to Light emitting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Seong and incorporate a passivation layer of Son to improve device efficiency and reduce color variation ¶0015.
Regarding claim 13, Wildeson discloses further comprising a color definition layer above the plurality of GaN light emitting diode chips Fig 2A ¶0087.
Regarding claim 14, Wildeson discloses wherein the color definition layer is a color filter for defining RGB in a pixel ¶0087 Fig 2A.
Regarding claim 17, Son discloses a step of mixing a light conversion material in the passivation layer before said step of forming the patterned conformal passivation layer¶0037.


Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument (page 9-10) that Xu’s color conversion layer is not compatible to the device of Chung, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicants argument (Page 11-14) that the prior art does not teach a display device, the examiner disagrees and finds the argument unpersuasive. Lee discloses an LED used for display device as described in Paragraph 0003.Applicant is also reminded that the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811